


110 HR 6115 IH: State Regulation of Marriage Is

U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6115
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To amend title 1, United States Code, to eliminate any
		  Federal policy on the definition of marriage.
	
	
		1.Short titleThis Act may be cited as the
			 State Regulation of Marriage Is
			 Appropriate Act.
		2.Elimination of
			 Federal policy on the definition of marriage
			(a)In
			 generalTitle 1, United States Code, is amended by striking
			 section 7.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 such title is amended by striking the item relating to section 7.
			
